Title: To Thomas Jefferson from Delamotte, 15 January 1793
From: Delamotte
To: Jefferson, Thomas


Le Havre, 15 Jan. 1793. He encloses a report of ships entering this port for the last half of 1792. Coffyn will send a similar report for Dunkirk. No ships came to the other ports in his department, except perhaps for Rouen, where he has no agent owing to the refusal of Le Couteulx, who was recommended by Barrett, to accept the appointment offered him, preferring apparently a vice-consular appointment by the government itself. Not wishing to counter Barrett’s views, or seemingly those of the American government to establish a consul in Rouen, he awaits TJ’s orders before appointing an agent there. This report will come in a roll containing some tables of France’s financial state, which has already been changed four times since they were written—so unstable is the current government. He believes a very great majority of the French people hope the king, who was to have been judged yesterday, will be spared. France is on the verge of declaring war on England. The opening of the Escaut is a pretext; the real cause is France’s wish to liberate all nations, even against their will. France’s finances, navy, and army are in such disarray that he does not know how it can hope to sustain a war that will surely involve Spain and Holland. The war will be a fortunate one if an Anglo-Spanish mediation ends the state of anxiety that has existed for four years. The rate of exchange on London is 15¾, with others in the same proportion. Fear of war has brought a large inflation in prices in all types of commodities, but not yet so much as one might fear. Tobacco is worth 60 to 65₶, rice 40 to 45₶, flour 55 to 60₶ per barrel, and wheat 60₶ per six-bushel sack of 60 pounds each. American ships will make a fortune in case of war, and he will pay close attention to the fraudulent use of American colors. He will urge merchants to encourage the French government to allow neutral ships trading with the French colonies to enter French ports; if the flag exempts the merchandise, this arrangement will benefit both France and the neutrals, and it is the only means by which France can exploit what is left of trade in the colonies. If the United States wishes to have a consul at Ostend, it could find no one more suitable than George Gregorie-a wealthy Ostend merchant born to a Scotsman in Dunkirk and brother of a merchant with Gregorie, Maitland & Company in Petersburg, Virginia-who wishes to become vice-consul in the Austrian Netherlands. TJ’s letter of 10 Oct. did arrive, and he will send the books Froullé dispatched, and the macaroni, by the first ship bound for Virginia or Philadelphia.
